Citation Nr: 1729451	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-24 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss from January 30, 2001, and a rating in excess of 10 percent from August 19, 2003 to April 2, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 2, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to August 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Historically, in the October 2002 rating decision the RO, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective January 30, 2002.  The Veteran disagreed with the rating assigned, and in a March 2003 rating decision, the RO assigned an earlier effective date of January 30, 2001 for the award of service connection for bilateral hearing loss.  The Veteran continued his appeal for an increased rating and in a June 2005 rating decision, the RO granted an increased rating of 60 percent, effective April 2, 2005.  The RO issued a Statement of the Case (SOC) on the same date as the June 2005 rating decision, addressing the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran responded, also in June 2005, with a VA Form 9, substantive appeal, stating that an earlier effective date for the 60 percent rating was warranted.  His claim was, thereafter, developed and adjudicated as an earlier effective date claim.

In December 2006, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  A transcript of that hearing is associated with the claims file.  

In a May 2007 decision, the Board, in pertinent part, denied entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for bilateral hearing loss.  In September 2007, the Veteran submitted a statement that served as both a motion for reconsideration and a motion for clear and unmistakable error (CUE) as to that decision.  The Board denied the motion for reconsideration in March 2008, and denied the motion for CUE in March 2009.  However, in February 2010, the Board determined that evidence pertinent to the issue of entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for the Veteran's bilateral hearing loss was in VA's constructive possession at the time of the Board's May 2007 decision, but was not associated with the claims file or received at the Board until after its issuance.  Accordingly, the May 2007 Board decision addressing the issue of entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for the Veteran's bilateral hearing loss was vacated.  Similarly, because the May 2007 Board decision had been vacated, that meant there was no final decision in that matter, and therefore there could be no motion for CUE in the May 2007 decision.  Accordingly, the March 2009 Board decision addressing the motion for CUE was also vacated.

In February 2010, the Board remanded the Veteran's claim for an earlier effective date for additional development.  Pursuant to such development, in a March 2011 rating decision, the RO granted a 10 percent rating for the Veteran's bilateral hearing loss, effective August 19, 2003. 

In October 2011, the Board recognized that the Veteran's claim for an increased rating remained on appeal, and re-characterized issues, to include the increased rating claim and remanded the appeal for a hearing before a Decision Review Officer (DRO) at the RO, which was held in July 2012.  A transcript of the hearing is associated with the Veteran's claims file. 

The Veterans Law Judge who issued the February 2010 and October 2011 decisions is no longer with the Board.  In February 2013, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of this appeal, in a May 2006 rating decision, the Veteran was awarded a TDIU rating, effective from April 2, 2005.  In a May 2011 statement, the Veteran's representative argued that the Veteran was entitled to a TDIU rating prior to that date.  Because the ratings assigned for the Veteran's bilateral hearing loss disability were (partially) increased subsequent to the May 2006 rating decision, and in light of the Court's holding in Rice, the Board finds that the issue of entitlement to a TDIU prior to April 2, 2005 is also before the Board.

In August 2013 and February 2016, the claims were again remanded for further evidentiary development.  The Board notes that most recently, the Agency of Original Jurisdiction was instructed to seek clarification from physicians in regards to January 2001, January 2002, February 2002, April 2002, and December 2002 audio examinations.  The Veteran has since clarified that the aforementioned physicians are all either, retired, did not conduct an audiogram, or were clinicians who referred the Veteran for hearing testing.  Thus, despite the RO not making attempts to contact all the physicians as indicated in the February 2016 remand, the Board finds that further remand would be moot given the Veteran's clarifying statements.  See October 2016 Correspondence. 

Subsequent to the February 2013 hearing, the Veteran requested another hearing before the Board.  See statements received in March 2017.  However, since the claims on appeal are the same as those he testified about earlier in February 2013, and the Veteran has not provided good cause as to why an additional hearing should be provided on these same issues, his request is denied.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2016).

Moreover, the Veteran has since clarified that he is not seeking an increase in benefits from April 2005 forward, but instead an increase in benefits from January 31, 2001 to April 5, 2005.  See February 22, 2017 correspondence.  The issues on appeal have been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016). 

FINDINGS OF FACT

1.  From January 30, 2001 to August 19, 2003, the Veteran's bilateral hearing loss has been manifested by numeric designations no greater than Level VI for the right ear and Level I for the left ear.  

2.  There is no adequate audiological examination for rating purposes of record during the period from August 19, 2003, to April 2, 2005.

3.  Prior to April 2, 2005, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss from January 30, 2001 and a rating in excess of 10 percent from August 19, 2003 to April 2, 2005 are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for a TDIU for the period between August 19, 2003 and April 2, 2005 are not met, and referral for consideration of an extraschedular TDIU prior to August 19, 2003 is not warranted.  38 U.S.C.A §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85; Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.  To be considered adequate for VA purposes, an examination for hearing impairment must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

For the period from January 30, 2001, to August 18, 2003, the Veteran is in receipt of a noncompensable rating for bilateral hearing loss.  He was afforded private audio examinations in January 2001, January 2002, February 2002, April 2002, and December 2002.  Additionally, he was afforded a VA examination in August 2002.  The Board finds that all of the private audio examinations are inadequate for VA rating purposes, as they are not shown to have performed speech discrimination using the Maryland CNC test, and the Veteran has indicated that clarification in this regard would be futile.  38 C.F.R. § 4.85(a); see October 2016 Correspondence.  As those examinations are all found to be inadequate, the only adequate examination during this staged period is the August 2002 VA examination report. 

The August 2002 VA examination report revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
70
90
70
LEFT
40
40
40
55
44

Speech recognition ability was measured at 84 percent in the right ear and 96 percent in the left ear.  In terms of functional effects, the examiner noted the Veteran's hearing loss caused difficulty at work, and that he had to ask people to repeat what they are saying so he could hear.  Martinak, supra.

The Veteran's right ear pure tone thresholds at the four specified frequencies are greater than 55 decibels; therefore, the right ear presents an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Applying these results to Table VI and Table VIA results in Level III and Level VI hearing respectively.  As the results from Table VIA are more favorable to the Veteran, that is what will be used for rating purposes. 

Results of the August 2002 VA audiogram show that the left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals Level I hearing acuity in the left ear.  Pursuant to Table VII, a 0 percent disability rating is warranted for bilateral hearing loss based on the results of this examination.  Thus, the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss prior to August 19, 2003. 

Turning to the staged period from August 19, 2003 to April 1, 2005, there is one audiogram of record, upon which the RO granted a 10 percent rating for the staged period.  Unfortunately, this examination did not contain speech discrimination testing done under Maryland CNC standards.  Thus, the examination is inadequate for rating purposes.  However, as the RO's determination is favorable to the Veteran, the rating of 10 percent from August 19, 2003 to April 1, 2005 will not be disturbed.  As there are no other adequate audio examinations during this staged period, the Veteran is not entitled to a rating in excess of 10 percent prior to April 2, 2005. 

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to any increases in his staged ratings for his bilateral hearing loss under the schedular criteria.  In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a higher staged disability ratings throughout the period on appeal.  Therefore, the Veteran's claim for higher staged ratings for bilateral hearing loss is denied.  See Lendenmann, 3 Vet. App. at 349.  

TDIU

The Veteran seeks a TDIU prior to April 2, 2005. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability,  provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

For the period prior to April 2, 2005, service connection was in effect for bilateral hearing loss, depression, left fibular fracture, left Achilles tendon repair with degenerative changes in the ankle, tinnitus and hemorrhoids.  He had a 20 percent combined rating from January 30, 2001, a 60 percent combined rating from December 19, 2002, and a 70 percent rating from August 19, 2003, to April 2, 2005.  Thus, the Veteran meets the schedular criteria from August 19, 2003, but no earlier.  

Here, the Board finds that referral for consideration of an extraschedular TDIU prior to August 19, 2003 is not warranted, nor is a schedular TDIU established between August 19, 2003 and April 2, 2005.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000); Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran attributes his unemployability to hearing loss, depression and arthritis.  See November 2005 VA Form 21-8940.  He reports receipt of a college degree and training in mediation. 

Initially, the Board notes that the record is unclear as to whether the Veteran was employed during this period.  The Veteran noted on his November 2005 VA Form 21-8940 that he last worked full time in March 1992; however, he reported to a September 2000 provider that he was working in mediation.  Additionally, during his June 2002 VA examination he described difficulty "hearing at work."  

Regardless of his employment status during this period, the Board finds that the Veteran was capable of performing the physical and mental acts required by employment during this period.  Van Hoose, supra.  

Regarding hearing loss, he maintains that he has lost many jobs due to hearing, such as his job at an engineering firm, and that he was denied employment from the State of Florida as a mediator because of his hearing loss.  See December 2006 Hearing Transcript at 5.  While the Veteran has offered testimony that he has not been qualified for certain jobs due to his hearing loss, the remainder of the competent evidence of record does not show that he was unable to secure of follow a substantially gainful occupation due to his hearing loss during this period.  Specifically, an August 2001 letter from T.A.M., Ph.D., notes that the Veteran "would function quite well" if properly fitting with hearing aids.  Dr. R.M.H. noted in April 2002 that he had an excellent understanding ability in his left ear and would benefit from a hearing aid.  Moreover, in a July 2004 audiological consultation, the audiologist noted that the Veteran's hearing aids were working well.  Id.  

The Board acknowledges the February 2003 statement from W.W.A. Psy.D. that the Veteran's depression was attributed to hearing loss, "which has resulted in severe limitations in his professional work," noting that it was difficult to converse with the Veteran.  Additionally, the Veteran reported to the August 2002 VA examiner that he had to ask people to repeat themselves at work, and has noted that his wife had to accompany him on sales presentations because he could not hear clearly.  While the Board sympathizes with the Veteran's hearing difficulties and having to ask others to repeat themselves, this limitation in and of itself would not prevent him from securing or following a substantially gainful occupation, consistent with his educational background and work history.  Indeed, the above-cited evidence reflects that the Veteran was working for at least a portion of the period in question.  Moreover, although the Veteran has indicated he was turned down for jobs due to his hearing problems, the fact that he had difficulty obtaining employment during this period is not enough for assignment of a TDIU rating or referral for extraschedular consideration.  Van Hoose, 4 Vet. App. at 363.  

Regarding depression, the April 2005 VA examiner reported that his occupational dysfunction was mild, as the Veteran demonstrated good coping mechanisms and had an excellent support system.  In addition, the examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 65, demonstrative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicating that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  Thus, the evidence dated during this period does not support that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his depression.

Regarding his left fibula fracture and left Achilles tendon repair with degenerative changes, the June 2002 VA examiner noted that the Veteran "has not lost any time at work due to these injuries and he is doing fairly well . . . He has done well over the last 40 years."  The December 2003 VA examiner noted that the Veteran's left Achilles tendon repair evidenced a "good functional outcome."  The report indicates that the Veteran ambulates independently and does not walk with a significant limp.  There is no indication in the record that this injury would preclude the Veteran from following a sedentary position, given his education and occupational experience. 

Accordingly, for reasons outlined above, the preponderance of the evidence is against a finding that the Veteran was not able to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to April 2, 2005.  Therefore, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss from January 30, 2001, and a rating in excess of 10 percent from August 19, 2003 to April 2, 2005 is denied. 

Entitlement to a TDIU prior to April 2, 2005 is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


